Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               November 09, 2021

The Court of Appeals hereby passes the following order:

A22E0015. COLIN DUBE v. LESLIE WASHINGTON.

      On August 16, 2021, Colin Dube filed a notice of appeal of several orders
issued by the trial court, pertaining to this child custody matter, in Case Number
2017CV293704 in the Superior Court of Fulton County, and on August 27, 2021, he
amended the notice of appeal to include a subsequent contempt order. He now has
filed an emergency motion, requesting this Court to issue an order staying a hearing
in the trial court scheduled for November 10, 2021, pending resolution of his notice
of appeal.
      By filing a notice of appeal from the above-referenced orders, Dube triggered
an automatic supersedeas of those orders. See OCGA § 5-6-46 (a); Rollins v. Rollins,
300 Ga. 485, 486-87 (1) (796 SE2d 721) (2017) (noting that a notice of appeal
ordinarily acts as a supersedeas even if the appeal is ultimately determined to be
jurisdictionally defective). Accordingly, upon consideration of this motion, it is
hereby GRANTED, and the November 10, 2021 hearing is stayed pending resolution
of Dube’s notice of appeal.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/09/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                           , Clerk.